IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0712
                               Filed May 25, 2016


SEAN DEMARCO STONE,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert A. Hutchison,

Judge.



      An applicant appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.




      Tammi M. Blackstone, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and William A. Hill, Assistant Attorney

General, for appellee State.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                           2


VOGEL, Presiding Judge.

       Sean Stone appeals the district court’s denial of his application for

postconviction relief (PCR), in which he challenges the Iowa Department of

Corrections’s calculation of his discharge date. He believes he is entitled to one

additional day for time he served on probation. Stone agreed at the PCR hearing

he was on probation for 693 days total, but now he claims on appeal he was on

probation for 694 days.1      The PCR court rejected Stone’s challenges to the

calculation of his discharge date, concluding, “[I]t is apparent that the State has

properly calculated the sentence.” We agree, and we affirm the district court’s

denial of the PCR application without further opinion pursuant to Iowa Court Rule

21.26(1)(d) and (e).

       AFFIRMED.




1
  The difference between the two numbers appears to be a question of whether to count
the day his probation was revoked as a day of probation or as a day of “jail credit.” At
the PCR hearing, Stone agreed that on the day his probation was revoked, July 7, 2014,
he was no longer on probation, and he was in custody.